DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 7, 2021, in which claims 1-30 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on April 7, 2021 with respect to the 35 USC 112 rejection have been fully considered and are persuasive. The 35 USC 112 rejection with respect to claims 1-30 set forth in the last office action has been withdrawn. 

Remark
Applicant asserted that the amended claims fully comply with 35 USC 112(b) second paragraph. Upon further reviewed Applicant’s arguments consistent with the original disclosure, paragraphs [0353]-[0359], the amended claimed “analyzing the portion of the non-text machine data of each event ... to generate one or more annotations of the portion of the non-text machine data of the event and automatically assigning the one or more annotations as one or more field values ...," are definite in light of the above mentioned portion of the specification. Therefore, the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph is hereby withdrawn.

The double patenting rejection is hereby sustained, and a terminal disclaimer is required to overcome such double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No 10,956,481 (reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the present invention substantially include all the limitations of claims 1-30 of U.S. Patent No 10,956,481, except for a correlation of a first event of the first dataset with a second event of a second dataset by at least one of the annotations associated with the first event and at least one value associated with the portion of raw machine data of the second event using at least one correlation criteria specified by the query to generate a correlated dataset from a subset of the events that satisfy the query. Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the instant application to use a correlation of a first event of the first dataset with a second event of a second dataset by at least one of the annotations associated with the firt event and at least one value associated with the portion of raw machine data of the second event using at least one correlation criteria specified by the query to generate a correlated dataset from a subset of the events that satisfy the query. .

Application
Patent
1. A computer-implemented method, comprising:
generating a set of events from non-text machine data, each event including a reference to at least a portion of the non-text machine data associated with a timestamp, the non-text machine data comprising images, video, audio, or a combination thereof;
executing a query on the set of events in a data store, the executing comprising:
in response to a command specified in the query, automatically analyzing the portion of the non-text machine data of each event of a plurality of the events to generate one or more annotations of the portion of the non-text machine data of the event and automatically assigning the one or more annotations as one or more field values of one or more fields of the event as defined by the command, wherein the one or more field values describe content of the portion of the non-text machine data associated with the event; and
generating query results responsive to the query using the one or more annotations of one or more of the plurality of the events.

1. A computer-implemented method comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including: a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event; and




Application
Patent
17. A system for searching data, the system comprising:
one or more data processors; and one or more computer-readable storage media containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including:
generating a set of events from non-text machine data, each event including a reference to at least a portion of the non-text machine data associated with a timestamp, the non-text machine data comprising images, video, audio, or a combination thereof;
executing a query on the set of events in a data store, the executing comprising
 in response to a command specified in the query, automatically analyzing the portion of the non-text machine data of each event of a plurality of the events to generate one or more annotations of the portion of the non-text machine data of the event and automatically assigning the one or more annotations as one or more field values of one or more fields of the event as defined by the command, wherein the one or 
generating query results responsive to the query using the one or more annotations of one or more of the plurality of the events.


	generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including: a correlation of a first event of the first dataset with a second 
determining that at least one value that corresponds to a subportion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and causing display of data corresponding to the correlated dataset on a client device. 



Application
Patent
25. One or more non-transitory computer-storage media storing computer-useable instructions that, when executed by a computing device, perform a method for searching data, the method comprising:
generating a set of events from non-text machine data, each event including a reference to at least a portion of the non-text machine data associated with a timestamp, the non-text machine data comprising images, video, audio, or a combination thereof;
executing a query on the set of events in a data store, the executing comprising:
in response to a command specified in the query, automatically analyzing the portion of the non-text machine data of each event of a plurality of the events to generate one or more annotations of the portion of the non-text machine data of the event and automatically assigning the one or more annotations as one or more field values of one or more fields 
generating query results responsive to the query using the one or more annotations of one or more of the plurality of the events.


generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of 
executing a query on the first dataset of events and the second dataset of events, the executing including: a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event; and
determining that at least one value that corresponds to a subportion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and causing display of data corresponding to the correlated dataset on a client device.



	The dependent claims 2-16, 18-24 and 26-30 are rejected for incorporating the deficiency of their respective base claims by dependency.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180307734 (involves in storing acquired portions of log data in a data store separate from another data store by a computer system. One of the stored performance 
20180004785 (involved in receiving a collection query that references a field name. A respective summarization table is generated for each partition of field searchable responsive to the collection query. The collection query is forwarded to an indexer. The partitions of field searchable, time stamped event records are determined responsive to the collection query. An extraction rule associated with the field name is determined. A field value corresponding to the field name is extracted from event records in responsive partitions using the extraction rule).
US 20170223036 (involves in training a second version of the machine learning model with the time slice that is being processed through the first version for scoring, in parallel with the processing the time slice. The live-swapping is performed in the second version of the machine learning model to replace the first version of the machine learning model as an active version to compute another score. The live-swapping is based on a determination of whether the second version of the machine learning model is ready for active deployment).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 7, 2021